Citation Nr: 0216057	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $10,605.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from January 1964 to October 
1964.  

This appeal arises from a September 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia RO, which denied the veteran's request for a 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $10,605.  Thereafter, the case was 
transferred to the Roanoke, Virginia RO, which is presently 
handling the current appeal.


FINDINGS OF FACT

1.  By rating decision dated in May 1998, the veteran was 
awarded VA pension benefits; payment of these pension 
benefits was withheld pending the RO's receipt of the 
veteran's income information. 

2.  In a statement received by the RO in June 1998, the 
veteran stated that he had just applied for Social Security 
benefits, but was not yet receiving any such benefits.

3.  In an Application for Compensation or Pension and an 
Eligibility Verification Report (EVR) received by the RO in 
July 1998, the veteran reported that his sole source of 
income was VA compensation benefits; he denied receiving 
Social Security benefits.

4.  The overpayment at issue, calculated by the RO in the 
amount of $10,605, was created because the veteran received 
improved pension benefits based upon erroneous calculation of 
countable income, caused by the appellant's failure to report 
his award of Social Security benefits beginning in 1999.

5.  A request for waiver of recovery of the assessed 
overpayment was denied by the RO on the basis that the 
veteran's failure to report his receipt of Social Security 
benefits to VA constituted bad faith, and that waiver of 
recovery of the overpayment was therefore precluded by law.

6.  The current evidentiary record contains insufficient 
evidence to establish that the veteran intended to seek an 
unfair advantage, with knowledge of the likely consequences.


CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$10,605 did not result from fraud, misrepresentation, or bad 
faith on the part of the veteran.  38 U.S.C.A. §§ 5107, 
5302(c) (West 1991 & Supp. 2002); 38 C.F.R. § 1.965(b)(2) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment of 
improved pension benefits.  Initially, the Board notes that 
on November 9, 2000, during the pendency of this appeal, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Factual Background

By rating decision dated in May 1998, the veteran was awarded 
VA nonservice-connected pension benefits.  The RO noted that 
payment of these pension benefits would be withheld pending 
the RO's receipt of the veteran's income information. 

In a statement received by the RO in June 1998, the veteran 
stated, "The only income I have is the $95/month VA 
compensation.  I do not receive any Social Security income at 
all.  I have just applied for Social Security."

In an Application for Compensation or Pension, VA Form 21-
526, received by the RO in July 1998, the veteran reported 
that his sole source of income was VA compensation benefits.  
He denied receiving any monthly income from Social Security.  
In an Improved Pension EVR received by the RO in July 1998, 
the veteran listed "$00" as his gross monthly income from 
Social Security.  

The record indicates that the overpayment in this case was 
created when the veteran's improved pension benefits were 
retroactively reduced effective April 1, 1999.  By letter 
dated in March 2001, the RO notified the veteran that VA 
proposed to reduce his pension, effective April 1999, because 
the RO received information that the veteran was receiving 
Social Security benefits.  In June 2001, the veteran's 
benefits were retroactively reduced from April 1999.  

In a statement received in July 2001, the veteran requested a 
waiver of recovery of the indebtedness charged.  The veteran 
stated that he had "a severe handicap" and could "not 
afford to pay back any money."  Submitted with this request 
was a Financial Status Report (FSR), which indicates monthly 
income of $1,293 from Social Security and VA benefits, and 
monthly expenses of $1,624, including $500 for rent or 
mortgage, $300 for food, $157 for utilities, $200 for 
transportation and $467 for debts.  He reported assets of a 
1994 Ford Crown Victoria valued at $4,000.  He reported debts 
of $7,185 for credit cards, furniture and car payments.

In a statement received by the RO in September 2001, the 
veteran stated that he had a serious stroke in 1998.  He 
stated, "When my [S]ocial [S]ecurity kicked in it didn't 
dawn on me to report this income to the DVA because my memory 
loss due to the stroke caused this debt to develop."  The 
veteran also asserted that recovery of the debt would result 
in significant financial hardship.

In a statement received by the RO in May 2002, the veteran's 
representative argued that there was insufficient evidence to 
show that the veteran's failure to report his Social Security 
income constituted a willful intent to obtain money that he 
was not entitled to from VA.  The veteran's representative 
maintained that it was "just as likely that [the veteran] 
simply forgot that he was supposed to report all income 
changes."

In a statement received in August 2002, the veteran's 
representative contended that the record does not support the 
Committee's finding that the veteran's intent was to deceive.  
The veteran's representative noted that the record does 
include a statement from the veteran that he was applying for 
Social Security benefits. 

Analysis

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  The rate of 
pension received is equal to the maximum annual rate as 
reduced by the veteran's countable family income.  38 
U.S.C.A. § 1521 (West 1991 & Supp. 2002); 38 C.F.R. § 3.23 
(2002).

The veteran does not contest the validity of the overpayment.  
Rather, he essentially asserts that he did not intend to seek 
an unfair advantage by failing to promptly report his income 
to the government.  In fact, he asserts that he was suffering 
from memory loss associated with a 1998 stroke, and forgot to 
report his Social Security benefits.  The veteran also urges 
that he will suffer financial hardship unless a waiver of 
recovery of the debt is granted.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In the case at hand, the RO 
denied the veteran's request for waiver of recovery of the 
assessed overpayment on the basis that the veteran's failure 
to report his receipt of Social Security benefits to VA 
constituted bad faith.  In ascertaining whether bad faith was 
involved, it is helpful to turn to the VA manual and 
regulations for guidance to the RO's committee on waivers.  
It is stated:

Bad faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2) (2002); VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence does not support the conclusion that the veteran 
intended to seek an "unfair advantage."  The burden of 
proof to establish bad faith lies solely with VA.  The 
veteran has stated on several occasions that he forgot to 
report his Social Security income because his 1998 stroke 
caused problems with his memory.  In this case the 
evidentiary record contains insufficient evidence to 
establish that the veteran intended to seek an unfair 
advantage, with knowledge of the likely consequences.  At the 
time the veteran's initial claim for benefits was received in 
1998, he was not in receipt of Social Security benefits.  At 
that time, however, he did notify the RO that he had 
submitted a claim for Social Security benefits.  It appears 
that the veteran was not provided with an annual Improved 
Pension EVR for the years 1999, 2000 and 2001.  It is 
significant that during the period of the overpayment in 
question, the veteran never submitted any evidence containing 
false information concerning his income.  Additionally, the 
veteran did freely report his income in 2001 when he 
completed his FSR.  

The Board observes that the veteran has not conducted himself 
with an apparent intent to seek an unfair advantage over the 
VA with knowledge of the likely consequences.  Therefore, the 
Board concludes that the record does not establish an element 
of fraud, misrepresentation, or bad faith towards the 
Government on the veteran's part as would preclude waiver of 
recovery of the overpayment of VA improved pension benefits 
as a matter of law. 


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $10,605 is not precluded by a 
finding of fraud, misrepresentation, or bad faith, and to 
this extent, the appeal is granted.


REMAND

The issue still remains, however, whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience.  Since this issue was not adjudicated by the 
RO, and because the Board has determined that there is no bad 
faith on the part of the veteran in the creation of the 
overpayment, the principles of due process of law require 
that the RO make an initial determination on whether recovery 
of the overpayment would be against equity and good 
conscience.

Furthermore, the veteran contends that at the time that the 
overpayment was incurred he was suffering from memory loss 
caused by a stroke.  He has submitted a September 2001 
statement from his VA physician, which notes that the veteran 
had a stroke and was to undergo a full evaluation of his 
memory.  The Board notes that as the question of the 
veteran's health could impact on the issue at hand, the 
veteran's medical treatment records should be obtained.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2001.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
2001.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655) listing all 
monthly income, monthly expenses assets 
and debts.  Once obtained, all 
documentation should be associated with 
the claims folder.

2.  The appellant should be contacted and 
requested to provide information as to 
where he received treatment for residuals 
of a stroke, to include memory loss, from 
1998 to 2001.  After obtaining any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of treatment records of the 
appellant from 1998 to 2001.  All records 
obtained should be associated with the 
claims folder.

3.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $10,605 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
of equity and good conscience standard.   
If the claim continues to be denied, the 
RO should provide to the veteran and his 
representative with an appropriate 
supplemental statement of the case (SSOC) 
and should afford them the opportunity to 
respond to the SSOC. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to afford 
due process and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



